DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 09/22/2021 is not fully responsive to the prior Office Action because: Newly submitted amended independent claims 1, 7, 9 and 15 including added limitations directed to a non-elected invention. Accordingly, the amendment is not entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coban et al. (US 20120099646 A1).
Regarding claim 9. Coban discloses an encoder for encoding coefficients of blocks of a video sequence into a bitstream (figure 2 unit 56; [0117] entropy coding unit 56 generates a bitstream to be sent to another device, such as a video decoder), the coefficients of each block being contained in a respective coefficient matrix ([0027] The transform coefficients correspond to a two-dimensional matrix of coefficients that is ordinarily the same size as the original block), the encoder comprising: 
a scan pattern list module configured to provide one or more pre-defined scan orders ([0041] scan a transform coefficient matrix according to a predefined scan order); 
a scan order generator configured to generate one or more scan orders ([0050] generate a particular scan order) and initialize a scan order list that includes scan orders ([0091][0178][0185] a predefined table of scan orders (e.g., a look-up table of scan orders));
([0050] If the TU does not exceed the size threshold, the video encoder may use a default or predefined scan order; only generate and signal a particular scan order when the size of the TU exceeds a predetermined threshold size); 
a serializer configured to scan, for each block, the coefficient matrix of that block according to the scan order selected for that block so as to obtain one or more coefficient vectors (figure 2 unit 55; [0028] Following quantization, the video encoder may scan the transform coefficients, producing a one-dimensional vector from the two-dimensional matrix including the quantized transform coefficients); and 
a coding module configured to code the coefficient vectors into the bitstream (figure 2 unit 56; [0029] The video encoder may then entropy encode the resulting array to even further compress the data), 
wherein the scan order generator is configured to generate the one or more scan orders depending on one or more previously scanned coefficient matrices of blocks of the video sequence ([0164] scan at least one subsequent block using the adapted scan order when the at least one subsequent block exists within a coding unit of the previously scanned video block), and
wherein the scan order list depends on a prediction mode ([0165] maintain separate statistics for each of the prediction modes and adjust the scan orders for each of the prediction modes differently based on the respective statistics (Prediction mode affects what scan order is selected)), a partitioning mode ([0063], [0152] whether to generate and signal a scan order based on a size of a CU or PU; [0078] CU, PU, or TU blocks need not necessarily have the same number of pixels in the horizontal direction as in the vertical direction, i.e., blocks may have orientations (size including orientation of PU affects what scan order is selected)), transform parameters ([0050] If the TU does not exceed the size threshold, the video encoder may use a default or predefined scan order; only generate and signal a particular scan order when the size of the TU exceeds a predetermined threshold size; [0078] CU, PU, or TU blocks need not necessarily have the same number of pixels in the horizontal direction as in the vertical direction, i.e., blocks may have different shapes (TU size and shape affect what scan order is selected)), and quantization parameters specified for each block ([0036] determining whether to signal a scan order for a TU based on a number of significant transform coefficients associated with the TU; determining whether to signal a scan order for a TU based on the relative position of a last significant transform coefficient of the TU; [0039] after quantization (and before serialization), a TU may include one or more transform coefficients having non-zero values, while one or more other transform coefficients may have zero value. Remaining non-zero quantized transform coefficients may be referred to as "significant" transform coefficients. In other words, significant transform coefficients, i.e., quantization parameters, affect what scan order is selected), and wherein the prediction mode is a directional intra prediction mode ([0026] A video encoder may produce the prediction data during an intra-prediction mode or an inter-prediction mode; [0058] a particular intra-prediction mode may be one of thirty-five intra-prediction modes (including a directional intra prediction mode); [0110] intra-prediction unit may be configured with a certain number of directional prediction modes), the partitioning mode is an orientation of a prediction unit ([0063], [0152] whether to generate and signal a scan order based on a size of a CU or PU; [0078] CU, PU, or TU blocks need not necessarily have the same number of pixels in the horizontal direction as in the vertical direction, i.e., blocks may have orientations (size including orientation of PU affects what scan order is selected)), the transform parameters are a size and shape of a transform unit ([0050] If the TU does not exceed the size threshold, the video encoder may use a default or predefined scan order; only generate and signal a particular scan order when the size of the TU exceeds a predetermined threshold size; [0078] CU, PU, or TU blocks need not necessarily have the same number of pixels in the horizontal direction as in the vertical direction, i.e., blocks may have different shapes (TU size and shape affect what scan order is selected)), and the quantization parameters are a number of significant coefficients of the coefficient matrix (abstract, the number of transform coefficients affects what scan order is selected; [0036] determining whether to signal a scan order for a TU based on a number of significant transform coefficients associated with the TU; determining whether to signal a scan order for a TU based on the relative position of a last significant transform coefficient of the TU; [0039] after quantization (and before serialization), a TU may include one or more transform coefficients having non-zero values, while one or more other transform coefficients may have zero value. Remaining non-zero quantized transform coefficients may be referred to as "significant" transform coefficients. In other words, significant transform coefficients, i.e., quantization parameters, affect what scan order is selected).
Coban does not explicitly disclose the scan order list includes pre-defined scan orders provided by the scan pattern list module and scan orders generated by the scan order generator.
However, Coban discloses ([0056][0061][0115][0144]) selecting a particular scan order from a variety/number of predefined scan orders, i.e., from a list of predefined scan orders. Coban also discloses ([0165]) maintaining separate statistics for each of the prediction modes and adjusting the scan orders for each of the prediction modes differently based on the respective statistics. In other words, the scan orders are adjusted (generated) differently, i.e., a list of the scan orders includes different generated scan orders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to appreciate that the look-up table includes predefined and generated scan orders from which an adaptive scan order is selected. The selected scan order is efficiently signaled by an index value that identifies the scan order in the look-up table ([0091][0178][0185]).

Regarding claim 10. Coban discloses the encoder according to claim 9, wherein the scan pattern list module is configured to provide one or more pre-defined scan orders for each of a plurality of coding parameter sets ([0041] scan a transform coefficient matrix according to a predefined scan order), 
the scan order generator is configured to generate a scan order for each of the coding parameter sets depending on one or more previously scanned coefficient matrices associated with that 
the scan order selector is configured to select a scan order for each block by: 
determining a coding parameter set of that block ([0005] transform the residual data, e.g., from a spatial domain to a transform domain, thereby creating a number of transform coefficients), and 
selecting the scan order for the coefficient matrix of that block from the pre-defined and generated scan orders for the determined coding parameter set ([0005] transforming residual video data and scanning transform coefficients during a video coding process; [0050] If the TU does not exceed the size threshold, the video encoder may use a default or predefined scan order; only generate and signal a particular scan order when the size of the TU exceeds a predetermined threshold size). 

Regarding claim 11. Coban discloses the encoder according to claim 10 further comprising: 
a coefficient distribution estimator configured to provide, for each of the coding parameter sets, a distribution statistics of one or more previously scanned coefficient matrices associated with that coding parameter set ([0054] collect statistics indicative of whether coefficients at locations tend to be zero-valued), 
wherein the scan order generator is configured to generate the scan order for each of the coding parameter sets depending on the distribution statistics for that coding parameter set ([0054] if a coefficient at a particular location is commonly zero-valued, the video encoder may elect to scan that coefficient later than other coefficients that commonly have non-zero values). 

Regarding claim 12. Coban discloses the encoder according to claim 11, 


Regarding claim 13. Coban discloses the encoder according to claim 8, further comprising a signaling module configured to add scan order information identifying the selected scan order in the bitstream ([0050] signal a particular scan order). 

Regarding claim 14. Coban discloses the encoder according to claim 9, wherein the scan order selector is configured to select the scan order from the pre-defined and generated scan orders based on a cost function ([0061] select a scan order by testing a variety of scan orders and selecting the most efficient scan order for that block of video data (e.g., according to a rate-distortion or other characteristic indicative of efficiency)). 

Regarding claim 15. the same analysis has been stated in claim 9. 

Regarding claim 1. the same analysis has been stated in claim 9 and claim 13 (corresponding decoder). 

Regarding claim 2. the same analysis has been stated in claim 10.

Regarding claim 3. the same analysis has been stated in claim 11.



Regarding claim 5. Coban discloses the decoder according to claim 2, wherein the decoding module is configured to parse, for each block, coding parameter information from the bitstream (figure 3), and 
the scan order selector is configured to determine the coding parameter set of a given block according to the parsed coding parameter information for that given block (figure 3, transform coefficients are received from encoded video bitstream; [0129] entropy decoding unit 70 or inverse quantization unit 76 may scan the received values using a scan mirroring that used by video encoder 20). 

Regarding claim 6. the same analysis has been stated in claim 13.

Regarding claim 7. the same analysis has been stated in claim 9 and claim 13.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coban et al. (US 20120099646 A1) in view of SOLE ROJALS et al. (US 20130272424 A1).
Regarding claim 8. SOLE ROJALS discloses
reconstructing, for at least one block, hidden information from one or more coefficients of that block, the hidden information forming part of scan order information associated with that block (inverse process of hiding, [0074]-[0075] sign data hiding (consistent with the application publication [0229] sign bit hiding)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Coban according to SOLE ROJALS’s teaching, to hide .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/XIAOLAN XU/Examiner, Art Unit 2488